THOMPSON, Judge.
Prevost Car, Inc., a Canadian corporation and a defendant in a civil action filed in Orange County, seeks certiorari review of a discovery order compelling its corporate representative to appear in Orlando for deposition. We grant the petition.
Absent extraordinary circumstances, an out-of-state defendant who has not sought affirmative relief should not be required to travel to Florida in order to be deposed. See Kaufman v. Kaufman, 63 So.2d 196, 200 (Fla.1952); see also Brown v. Brown, 500 So.2d 655, 656 (Fla. 1st DCA 1986); Besco Equip. Co. v. Golden Loaf Bakery, 458 So.2d 330 (Fla. 5th DCA 1984). Prevost has not sought affirmative relief, and respondent, Vehicles-R-Us, Inc., has not demonstrated extraordinary circumstances. We, therefore, quash the discovery order under review.
PETITION GRANTED; ORDER QUASHED.
PETERSON, C.J. and GOSHORN, J., concur.